Citation Nr: 0021154	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a foot condition.

In a June 2000 rating decision, the RO granted entitlement to 
service connection for hearing loss, evaluated as 10 percent 
disabling, and for tinnitus, also evaluated as 10 percent 
disabling, effective from July 30, 1999.  The veteran has not 
filed a notice of disagreement as to that determination.  



FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of a 
ganglion cyst on the feet has not been presented.  

2.  Competent medical evidence of a nexus between the 
veteran's current foot condition and a ganglion cyst treated 
during service, or any other incident of service, has not 
been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral foot condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in May 1959, the veteran's systems were 
clinically evaluated as normal.  In his May 1959 report of 
medical history, the veteran noted a history of mumps and 
whooping cough.  Clinical records reflect the veteran was 
treated for a small cyst on the top of the left foot in July 
1961.  Examination revealed a painful ganglion cyst on the 
fourth metatarsal dorsal surface.  An August 1961 clinical 
record notes a ganglion cyst over the fifth toe extensor 
tendon of the right foot.  Upon separation examination dated 
in February 1962, the veteran's feet were clinically 
evaluated as normal.  In his February 1962 report of medical 
history, the veteran reported no problems relative to the 
feet.

A May 1983 VA clinical record reflects the veteran complained 
of painful feet.  It was noted the veteran had been wearing 
inserts with some relief.  Physical examination revealed 
bilateral hallux abducto valgus deformity with semi-rigid 
hammertoes on toes two through five bilaterally.  Vascular 
examination revealed bilateral palpable pedal pulses.  
Neurological examination was noted as intact and symmetrical 
bilaterally for touch and pinprick sensation.  It was noted 
the veteran would benefit from palliative care.  An August 
1987 VA clinical record notes the veteran complained of 
bilateral swollen ankles for three days.  Slight pitted edema 
of the left ankle was noted.  

VA treatment records dated in May 1997 reflect complaints of 
pain and swelling in the left ankle and treatment of the 
veteran's feet.  A relevant assessment of painful bunions was 
noted.

A VA operation report dated in July 1997 reflects that the 
veteran underwent a right "Kellar" bunionectomy and 
arthrodesis of toes two, three, and four; and arthroplasty of 
toe number five.  A postoperative diagnosis of right first 
metatarsal phalangeal joint, hallux abducto valgus with 
degenerative joint disease, hammertoes of toes two through 
five of the right foot, was noted.  

Upon VA examination dated in February 1998, the veteran 
reported that during service he was issued boots that did not 
fit properly, resulting in calluses.  He reported seeking 
treatment for his feet from a private physician in 1970.  He 
complained of left foot numbness in the great toe since his 
1997 surgery.  He also reported increased stiffness and 
swelling on the right.  It was noted the veteran used Motrin 
occasionally for pain.  He reported participating in no 
activities secondary to foot pain.  He was unable to stand 
and walk fast without warming up for five to ten minutes.  
Mild pain with climbing stairs and certain positions was also 
noted.  The veteran wore soft type shoes secondary to 
increased irritation of the great toe.  Physical examination 
revealed a five-centimeter well healed macula linear type 
scar over the right metatarsal, lateral dorsal area secondary 
to surgery.  Increased edema in the great toe of less than 1+ 
and hyperpigmentation of the scar with no erythema were 
noted.  Mild pain was noted at the end of range of motion of 
the right fourth metatarsal hammertoe as well as second and 
third limitation secondary to surgery.  

The examiner also noted a three-centimeter linear macula scar 
on the lateral dorsal area of the left foot with mild 
hyperpigmentation and no tenderness to palpation.  Diagnoses 
of left status post Kelly bunionectomy of the second and 
third toes, with decreased range of motion and scarring, 
fourth hammer toe, right status post bunionectomy correction 
with increased edema and scarring with decreased range of 
motion, and right fifth toe no ganglion were noted.  

At his October 1998 RO hearing, the veteran testified that he 
did not have any problems with his right foot prior to 
entering service.  He stated that when he entered the service 
he was given boots that were too small, but he wore them 
anyway because he was afraid to go to sick call.  He also 
reported seeking treatment for his foot condition two or 
three months after his discharge from service.  He stated 
that the records from a private physician had been misplaced 
or lost.  (Transcript, pages 1-2, 5).  He testified that he 
did not believe a doctor had ever told him the cause of his 
foot condition.  He stated he had not injured his foot in any 
other way after service.  (Transcript, page 3).  The veteran 
reported that since his surgery, all of the feeling had come 
back in his right foot, but he still had numbness in his left 
foot.  (Transcript, page 4).  He described his pain as 
occurring now and then, mostly at night.  (Transcript, page 
5).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
bilateral foot condition is not warranted.  

A review of the record reflects that the veteran was treated 
during service for a painful ganglion cyst on the feet in 
July and August 1961.  However, upon separation examination 
dated in February 1962, the veteran's feet were evaluated as 
normal, and on his February 1962 report of medical history, 
the veteran reported no problems relative to the feet.  
Subsequent treatment records are silent for any treatment of 
a ganglion cyst on the feet.  There is no competent medical 
evidence of record to suggest that the veteran continues to 
suffer from a ganglion cyst on his feet, or that he has 
continued to suffer from such since his discharge from 
service.  The Court has limited service connection to those 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Post-service treatment records do show that the veteran has 
been treated for bunions, bilateral hallux abducto valgus 
deformity, and hammertoes on both feet.  Unfortunately, the 
record is silent for any competent medical evidence of a 
nexus between the veteran's current foot condition and the 
ganglion cyst treated during service, or any other incident 
of service.  The Board recognizes that the veteran has 
attributed his foot condition to the boots he was given in 
service, which were initially too small and then replaced 
with boots too large.  However, the contentions of the 
veteran are not supported by any medical opinions of record.  
As stated by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reveal that the veteran possesses any medical 
expertise.  Thus, his lay medical assertions to the effect 
that the boots caused or substantially or materially 
contributed to his current foot disorder have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board also notes that the veteran testified that no 
physician had told him the cause of his foot condition.  

Thus, as the evidence of record reflects no current diagnosis 
of a ganglion cyst on the feet, and no competent medical 
evidence of a nexus between the veteran's current foot 
condition and a ganglion cyst noted during service, or any 
other incident of service, the veteran's claim is not well 
grounded and must be denied.

The Board notes that in a July 2000 written argument, the 
veteran's representative maintained that if the Board found 
the veteran's claim was not well grounded, a remand was 
required under the substantive provisions of the Veterans 
Benefits Administration Manual M21-1 requiring that full 
development of all claims be undertaken.  However, the Court 
has observed that the decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) makes it clear that the statutory duty 
to assist does not attach until a well-grounded claim has 
been submitted.  See Carbino v. Gober, 10 Vet. App. 507 
(1997).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 
9 Vet. App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that 
the claim is not well-grounded.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the duty to assist in connection with the well-grounded claim 
determination are quite clear.  See Morton v. Brown, 12 Vet. 
App. 477 (1999); 38 C.F.R. § 19.5 (1998).  Therefore, the 
Board has determined that in the absence of a well-grounded 
claim, VA has no duty to assist the veteran in developing his 
case and a remand is not warranted.



ORDER

Entitlement to service connection for a bilateral foot 
condition is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

